Citation Nr: 0019207	
Decision Date: 07/21/00    Archive Date: 07/25/00

DOCKET NO.  99-01 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased rating for fracture of the 
right talus, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for fracture of the 
left talus, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Daniel R. McGarry



INTRODUCTION

The veteran had active service from October 1975 to August 
1978.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision in which the 
regional office (RO) denied a compensable rating for fracture 
of the right and left talus.  During the pendency of his 
appeal, the ratings for the associated disability were 
increased from zero to 10 percent bilaterally, for a combined 
rating of 20 percent.  The issues of whether higher ratings 
are assignable for disability associated with fractures of 
the right and left talus remain before the Board.  Cf. AB v. 
Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a 
notice of disagreement as to an RO decision assigning a 
particular rating, a subsequent RO decision assigning a 
higher rating, but less than the maximum available benefit, 
does not abrogate the pending appeal).

In January 1999, the veteran filed a document which was 
accepted by the RO as a substantive appeal of the ratings of 
his bilateral ankle disorders and as a notice of disagreement 
concerning the effective date of increased ratings.  The 
veteran has been provided a statement of the case which 
addressed the effective dates but he has not filed a timely 
substantive appeal as to that issue.  Therefore, that issue 
is not before the Board.

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court of 
Veterans Appeals (now the United States Court of Appeals for 
Veterans Claims, hereinafter referred to as the Court) held 
that the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  The Board is still obligated to seek out all 
issues that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the laws 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased-rating claim before the RO.  
Consequently, the Board will consider whether this case 
warrants the assignment of an extraschedular rating.


FINDINGS OF FACT

1.  The veteran's disability from residuals of fracture of 
his right talus is manifested by subjective complaints of 
ankle and foot pain, without more than moderate limitation of 
motion, and without weakness, instability, abnormal 
excursion, or incoordination.

2.  The veteran's disability from residuals of fracture of 
his left talus ankle is manifested by subjective complaints 
of ankle pain, without more than moderate limitation of 
motion, and without weakness, instability, abnormal 
excursion, or incoordination.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
residuals of fracture of the right talus have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.7, 4.10, 4.40, 4.41, 4.45, 4.71a, Diagnostic Code 
5271 (1999).

2.  The criteria for a rating in excess of 10 percent for 
residuals of fracture of the left talus have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.7, 4.10, 4.40, 4.41, 4.45, 4.71a, Diagnostic Code 
5271 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has presented a well-grounded claim for increased 
disability evaluation for his service-connected disabilities 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991); cf. 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) (where 
veteran asserted that his condition had worsened since the 
last time his claim for an increased disability evaluation 
for a service-connected disorder had been considered by VA, 
he established a well-grounded claim for an increased 
rating).  The Board is satisfied that all appropriate 
development has been accomplished.  VA has no further duty to 
assist the veteran in developing facts pertinent to his 
claim.  He has not advised VA of the existence of additional 
evidence which may be obtained.

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1999).  Although VA must consider the entire record, the 
most pertinent evidence, because of effective date law and 
regulations, is created in proximity to the recent claim.  
38 U.S.C.A. § 5110 (West 1991).

VA utilizes a rating schedule which is used primarily as a 
guide in the evaluation of disabilities resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1999).  It is 
essential, both in the examination and in the evaluation of 
disability, that each disability be viewed in relation to its 
history.  38 C.F.R. § 4.1 (1999).

Service medical records indicate that the veteran fractured 
his right and left taluses in a fall from a helicopter in 
March 1977.  Thereafter, his ankles ached, particularly in 
cold, damp weather.  In August 1978, an examiner noted an 
impression of probable traumatic destruction of the arch with 
pes planus sequela.  The veteran was issued arch supports.

The veteran was granted entitlement to service connection for 
fracture of his right and left taluses by the RO's November 
1994 rating decision.  Initially the associated disability 
was rated zero percent disabling.  In a November 1998 rating 
decision, the veteran was awarded a rating of 10 percent for 
the disability associated with each ankle, effective from the 
date of receipt of his claim for an increased rating in 
December 1997.

The RO has rated the veteran's ankle disabilities utilizing 
Diagnostic Code 5271.  Under that diagnostic code, moderate 
limitation of motion of the ankle joint warrants a 10 percent 
rating.  Where there is marked limitation of motion, a 20 
percent rating is assigned.

During a VA examination in November 1998, the veteran 
reported that his feet had remained painful but the pain was 
relieved somewhat with rest.  He described diffuse pain in 
the plantar foot and around each side of the heel, 
bilaterally.  He wore regular shoes.  He was unaware of any 
loss of motion in his ankles or subtalar areas.  On 
examination, the veteran's feet were the same bilaterally.  
He had nine degrees of dorsiflexion at the ankle and 30 
degrees of plantar flexion.  There was no tenderness about 
the anterior ankle.  Subtalar motion was normal bilaterally.  
There was no real pes planus.  However, the veteran had 
tenderness at the plantar fascia over both os calces and 
about the medial and lateral bodies of the os calcis areas.  
There was some equivocal tenderness in the lateral 
submalleolar area corresponding to the subtalar joint 
laterally.  Circulation in the feet was intact.  X-rays from 
multiple view showed nothing abnormal in the left ankle.  On 
the right, there was evidence of healed fracture of the 
talus.  There was no evidence of avascular necrosis.  The 
reported diagnosis was bilateral fractures of the talus, by 
history.

After review of the entire record, the Board finds that the 
veteran's disabilities from residuals of fracture of his 
right and left taluses are manifested by subjective 
complaints of bilateral ankle and foot pain, with objective 
findings of ankle and plantar fascia tenderness, without more 
than moderate limitation of motion, and without instability.  
During the most recent VA examination, his complaint was not 
of limitation of motion, but rather of pain in his feet.

The Board has considered the veteran's right ankle disability 
in the context of other diagnostic codes to determine if a 
compensable rating may be assignable under the criteria of 
such other codes.  However, in the absence of ankylosis, 
Diagnostic Codes 5270 and 5272 are not for application.  
Ankylosis is defined as "immobility and consolidation of a 
joint due to disease, injury, [or] surgical procedure."  
DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 86 (28th ed. 1994).  
Similarly, without evidence of malunion of the os calcis or 
astragalus, or of astragalectomy, Diagnostic Codes 5273 and 
5274 are not for application.

The Court has held that pursuant to 38 C.F.R. § 4.40 (1999) 
the Board must consider and discuss the impact of pain in 
making its rating determination.  See Spurgeon v. Brown, 10 
Vet. App. 194, 196 (1997); DeLuca v. Brown, 8 Vet. App. 202, 
205 (1995).  Section 4.40 provides in part that functional 
loss may be due to pain, supported by adequate pathology, and 
evidenced by the visible behavior of the claimant undertaking 
the motion.  The section also provides that a part which 
becomes painful on use must be regarded as seriously 
disabled.

In this case, if there were no objective evidence of pain, 
the veteran's disability from right and left talus fractures 
ankle disorder would not be compensable.  The clinical 
evidence in the record shows that the veteran's ankles have 
nearly full range of motion.  The most recent VA orthopedic 
examination report contains no indication that the examiner 
detected swelling, redness, effusion, deformity, or atrophy.  
The veteran has complained of increased pain with prolonged 
standing.  The current 10 percent rating for each ankle is 
based on the claimed functional loss due to pain on use of 
his feet.

However, the preponderance of the medical evidence supports a 
finding that disability associated with residuals of fracture 
of the right and left talus is not more than moderate.  
Examination of the ankle, including X-rays, has shown no 
identifiable ongoing pathology.  While tenderness has been 
noted, it does not limit range of motion.  The ankles have 
normal excursion, without any indication of false motion.  
The record does not contain any clinical findings that the 
ankle disabilities are  manifested by loss of strength, speed 
of joint movement, or coordination.  The Board has considered 
the veteran's complaints that prolonged standing causes pain. 
However, the fractures have healed in anatomical position and 
do not appear to cause the veteran significant residual 
trouble.  For the foregoing reasons, the Board concludes that 
the evidence does not support ratings higher than the current 
10 percent ratings now in effect.

In reaching its decision, the Board has considered the 
complete history of the disability in question as well as the 
current clinical manifestation and the effect the disability 
may have on the earning capacity of the veteran.  38 C. F. R. 
§§  4.1, 4.2, 4.41 (1999).  The original injury has been 
reviewed and the functional impairment that can be attributed 
to pain or weakness has been taken into account.  See DeLuca 
v. Brown, 8 Vet App 202 (1995).  In this regard, the Board 
notes that the record lacks any clinical findings that the 
veteran's right ankle motion is painful, or that it is 
limited due to pain.  The clinical evidence indicates that 
the right ankle has normal motion, strength, and stability.  
The veteran has not alleged, not does the evidence indicate, 
that the right ankle disorder results in incoordination.

The Board has also considered 38 C.F.R. §  4.7, which 
provides for assignment of the next higher evaluation where 
the disability picture more closely approximates the criteria 
for the next higher evaluations.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  However, as 
discussed above, the veteran's right and left ankle 
disabilities do not approximate the criteria for the next 
higher schedular evaluation of 20 percent.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1) (1999).  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  Id.

The Board first notes that the schedular evaluations in this 
case are not inadequate.  A higher schedular rating is 
assignable for marked limitation of motion of the ankle, but 
the medical evidence reflects that that degree of limitation 
of motion is not present in this case.  Second, the Board 
finds no evidence of an exceptional disability picture in 
this case.  The veteran has not required hospitalization or 
frequent treatment for his service-connected right or left 
ankle disorder.  Nor is it shown that the disorders otherwise 
so markedly interfere with employment as to render 
impractical the application of regular schedular standards.  
Finally, the Board notes that there is no evidence that the 
impairment resulting solely from residuals of fractures of 
the right and left talus warrants extra-schedular 
consideration.  Rather, for the reasons noted above, the 
Board concludes that extraschedular consideration under 
38 C.F.R. § 3.321(b) is not warranted in this case.


ORDER

An increased rating for fracture of the right talus is 
denied.

An increased rating for fracture of the left talus is denied.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

